 Case 4:17-cr-00050-LGW-CLR Document 303 Filed 04/29/20 Page 1 of 2




               In the United States District Court
               for the Southern District of Georgia
                                                                                      FILED
                                                                           John E. Triplett, Acting Clerk
                                                                            United States District Court



                        Savannah Division
                                                                       By CAsbell at 9:48 am, Apr 29, 2020




UNITED STATES OF AMERICA

        v.                                              CR 417-050-2

JOSHUA SCOTT


                                        ORDER

       On February 27, 2020, Defendant Joshua Scott filed a motion

to appoint counsel to help him seek relief pursuant to a new rule

of constitutional law announced in United States v. Davis, --

U.S. --, 139 S. Ct. 2319 (June 24, 2019).               On March 24, 2020, the

Court concluded that Scott was attempting to attack the legality

of    his    sentence    and   issued   an    Order   informing    Scott        of          its

intention to recharacterize his motion as a petition for habeas

corpus relief under 28 U.S.C. § 2255.               Scott was ordered to notify

the    Court    within    thirty   (30)      days   whether   he   “contests                the

recharacterization of his motion, whether he wishes to withdraw

the motion, or whether he wishes to amend the motion to assert any

other § 2255 claims aside from his Davis claim.”                   Further, Scott

was informed that his failure to respond within thirty days would

result in his motion being recharacterized as a § 2255 motion and

docketed as a new civil action.
 Case 4:17-cr-00050-LGW-CLR Document 303 Filed 04/29/20 Page 2 of 2



       The thirty-day response period expired on April 27, 2020.

See Fed. R. Civ. P. 6(d) (allowing three additional days for

response when service is effected by mail). On April 28, 2020, the

Court,    in   accordance   with   its       Order,   recharacterized    Scott’s

motion as a § 2255 motion and docketed it as a new civil action.

See Scott v. United States, 4:20cv92 (S.D. Ga. Apr. 28, 2020).                On

the same day, the Court docketed a letter from Scott opposing the

recharacterization of his motion as a § 2255 motion.                    Dkt. No.

302.     While the letter was docketed on April 28, 2020, the docket

entry reflects that it was actually received by the Clerk on April

27, 2020. See id.

       The     Court   concludes   that        Scott    timely   opposed     the

recharacterization of his motion.             Accordingly, the Court VACATES

the recharacterization and DIRECTS the Clerk to terminate the

resulting civil action, case no. 4:20cv92.              Should Scott choose to

file a § 2255 in the future, it will be treated as his first such

motion.

       SO ORDERED, this 29th day of April, 2020.




                                    __________________________________
                                    HON. LISA GODBEY WOOD, JUDGE
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA




                                         2
